Citation Nr: 0731686	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for dermatomyositis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO) that denied service connection for 
dermatomyositis, claimed as an undiagnosed illness.  The 
veteran perfected an appeal of the issue to the Board.  The 
Board remanded the case in January 2004, and again in July 
2006 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
dermatomyositis due to his active service in the Persian Gulf 
during the Persian Gulf War.  He initially claimed service 
connection on the basis that dermatomyositis was due to an 
undiagnosed illness during service in the Persian Gulf.  In 
his September 2002 substantive appeal, he asserted that the 
condition is due to exposure to unknown chemicals and gases 
while stationed in the Persian Gulf.  

The veteran has submitted lay statements (received in 
September 2006) from others attesting that while in the 
Persian Gulf, his unit was exposed to various 
environmental/biological hazards such as smoke from oil well 
fires; biochemical exposure; untested vaccination shots; non-
potable water; questionable local food; decaying bodies; 
chemical exposure from scud missile attacks; toxic fumes from 
damaged and/or exploding munitions; and depleted uranium.  
The Board finds these statements to be generally credible.

A computer generated Veteran Identification Data sheet 
indicates the veteran had Gulf War In-Theater service from 
November 1990 to July 1991.  In the Board's July 2006 REMAND, 
the Board noted that the veteran's service personnel records, 
including a DD form 214, had not been obtained and associated 
with the claims file.  The Board therefore ordered that the 
RO should obtain the veteran's service personnel records 
pertaining to his active service.  

Subsequently, the RO obtained a number of service personnel 
records, which for the most part pertain to the veteran's 
Army Reserve membership.  These records included some 
pertaining generally to the veteran's active duty from 
November 1990 to July 1991.  

However, missing are detailed personnel records for the 
period of active duty from November 1990 to July 1991, when 
the veteran was stationed in the Persian Gulf during the 
Persian Gulf War that would assist in the determination of 
whether the veteran was exposed to toxins such as chemicals 
and gasses as claimed.  Such missing records include the 
veteran's record of assignments while on that active duty, 
and other records showing his locations and duties in the 
Persian Gulf theater.  The RO should contact the U.S. 
National Archives and Records Administration, and request any 
official military personnel files pertaining to the veteran's 
active service from November 1990 to July 1991 during his 
assignment in the Persian Gulf theater. 

Review of the claims file shows that the veteran was a member 
of the 450th Ordinance Company while stationed in the Persian 
Gulf from November 1990 to July 1991.  The RO should request 
unit histories for the 450th Ordinance Company covering the 
period from November 1990 to July 1991 in the Persian Gulf, 
or other pertinent documents from appropriate official 
sources.  

The report of a January 2004 VA examination shows that the 
examiner concluded with an opinion that the veteran's 
dermatomyositis "is as likely as not to be related to his 
participation in the Gulf War."  However, at the time of 
that examination, there was no indication in the claims file 
records that the veteran had been exposed to any toxic 
chemicals or gases during his Gulf War service.  

After obtaining any requested service records discussed above 
pertaining to the veteran's active service from November 1990 
to July 1991, the RO should request the examiner from the 
January 2004 VA examination to review the updated claims 
file, including later received service records, and lay 
statements received in September 2006.  The RO should ask the 
examiner whether, based on the review of the updated claims 
file including service personnel records, unit histories, and 
lay statements describing conditions of the veteran's unit 
while stationed in the Persian Gulf, his opinion would be the 
same as stated in the January 2004 VA examination report. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. 
National Archives and Records 
Administration (or other appropriate 
official sources), and request any 
official military personnel files 
pertaining to the veteran's active service 
from November 1990 to July 1991 while he 
was stationed in the Persian Gulf theater. 

2.  The RO should request unit histories 
for the 450th Ordinance Company covering 
the period of unit active service from 
November 1990 to July 1991 in the Persian 
Gulf theater, or other such pertinent 
documents, from appropriate official 
sources.  

3.  After associating any records obtained 
from the above action, the RO should 
forward the claims folder and a copy of 
this REMAND to the VA examiner who 
examined the veteran in January 2004, for 
the purpose of obtaining an addendum to 
that examination.  If that examiner is 
unavailable, the case is to be referred to 
another appropriate specialist.

If the examiner finds that another 
examination is necessary in order to 
provide the requested opinions, such 
should be scheduled in an effort to 
determine the nature and etiology of the 
previously diagnosed dermatomyositis. If 
an examination is found to be necessary, 
then all studies deemed appropriate should 
be performed and all findings should be 
set forth in detail.
 
After reviewing the available medical 
records, service personnel and unit 
records, and lay statements received in 
September 2006-and if deemed necessary, 
examining the appellant-the examiner 
should render comments specifically 
addressing one of the following two 
questions (depending of whether or not the 
January 2004 examiner is available) with 
respect to the veteran's claimed 
dermatomyositis.  

(A) if the January 2004 examiner is 
available, then he should opined whether, 
based upon an assessment of the entire 
record, his opinion would be the same as 
that made in January 2004.  That is, does 
he still find that the veteran's 
dermatomyositis "is as likely as not to 
be related to his participation in the 
Gulf War."  

(B) if the previous examiner is 
unavailable and another examiner is 
providing the requested actions, that 
examiner should, based upon an assessment 
of the entire record, answer the following 
question: is it at least as likely as not 
(probability of 50 percent or greater) 
that dermatomyositis is the result of, or 
was increased by, injury or disease 
incurred during active service.  

The examiner should comment on any 
existing service personnel and unit 
records during the period from November 
1990 to July 1991 in the Persian Gulf 
theater, and lay statements received in 
September 2006 describing 
conditions/exposures experienced by the 
veteran's unit. 

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for service 
connection for dermatomyositis.  If the 
determination remains unfavorable to the 
appellant, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the veteran the applicable time 
period to respond.  Thereafter, the RO 
should return the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



